The opinion of the court was delivered by


Mr. Jusfim Huger.

'The day when the injury complained of was done, provided it was .done ’.before action brought, is not material, unless •made so by the pleadings. In this-ease, the issue made,involveiI -only the right,of property, and the day laid in .the declaration, as well as that proved, was anterior to the ¡commencement of the -action. Chitty's Pleadings, 258, 394, 304; 10th Johnson, 418, 7th Johnson, 321. The motion must therefore be granted.
■Colcoclc, Gantt, and Johnson, Justices, concurred.